                         Case 18-19121-RBR              Doc 750       Filed 06/26/19       Page 1 of 3




            ORDERED in the Southern District of Florida on June 26, 2019.




                                                                          Raymond B. Ray, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FORT LAUDERDALE DIVISION
                                              www.flsb.uscourts.gov

        In re:                                                    Chapter 11

        1 GLOBAL CAPITAL LLC, et al.,1                            Case No. 18-19121-RBR

                               Debtors.                           (Jointly Administered)


                   ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                    AUTHORIZING AND APPROVING EXECUTION BY THE DEBTORS
                  AND ENTRY BY THE CORPORATIONS, SECURITIES & COMMERCIAL
                 LICENSING BUREAU OF THE MICHIGAN DEPARTMENT OF LICENSING
                     OF AN ADMINISTRATIVE CONSENT AGREEMENT AND ORDER

                  THIS MATTER came before the Bankruptcy Court upon the Debtors’ Motion for Entry

        of an Order Authorizing and Approving Execution By the Debtors and Entry                                  by the


        1
              The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
              Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
              1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
              1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On
              February 19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West Collections”
              with the Florida Department of State.
                Case 18-19121-RBR              Doc 750       Filed 06/26/19        Page 2 of 3



Corporations, Securities & Commercial Licensing Bureau of the Michigan Department of

Licensing of an Administrative Consent Agreement and Order [ECF No. 694] (the “Motion”)2

filed by the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”). By

the Motion, the Debtors seek an order, pursuant to sections 105(a) and 1107(a) of the Bankruptcy

Code, Bankruptcy Rule 9019, and Local Rules 9013-1(D) and 9019-1(A), authorizing and

approving (a) the Debtors’ entry into the Administrative Consent Agreement and (b) the entry of

the Consent Order.

        The Bankruptcy Court, having reviewed the Motion, the Administrative Consent

Agreement and the Consent Order, finds that (i) it has jurisdiction over the matters raised in the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A) and this Bankruptcy Court may enter a final order consistent with Article

III of the Constitution; (iii) venue is proper before this Bankruptcy Court pursuant to 28 U.S.C.

§§ 1408 and 1409; (iv) the relief requested in the Motion is in the best interests of the Debtors,

their estates, their creditors and other parties in interest; (v) notice of the Motion was appropriate

under the circumstances and no other notice need be provided; (vi) the movant by submitting this

form of order having represented that the motion was served on all parties required by Local

Rule 9013-1(D), that the 21-day response time provided by that rule has expired, that no one has

filed, or served on the movant, a response to the motion, and that the form of order was attached

as an exhibit to the motion; and (vii) upon review of the record before the Bankruptcy Court,

including the legal and factual bases set forth in the Motion, good and sufficient cause exists to

grant the relief requested. Accordingly, it is

        ORDERED as follows:


2
    Any term not defined herein shall have the meaning ascribed to it in the Motion.



                                                         2
              Case 18-19121-RBR          Doc 750     Filed 06/26/19       Page 3 of 3



       1.       The Motion is GRANTED as set forth herein.

       2.       The Debtors are AUTHORIZED to execute and enter into the Administrative

Consent Agreement, and the Administrative Consent Agreement is APPROVED in its entirety.

       3.       As set forth in the Administrative Consent Agreement, the Administrator is

authorized to enter the Consent Order against Debtor 1GC.

       4.       The Debtors are hereby authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       5.       This Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.



                                         #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Bankruptcy Court.)




                                                 3
